[On consideration of the joint motion and stipulation of counsel for the respective parties in this cause, E. O. Whittington, Esq., is appointed Special Commissioner to take and return the testimony for the plaintiff; and J. Howard Carpenter, Esq., Special Commissioner to take and return the testimony offered by defendant. They are to have the powers of a Master, but not to make findings of fact or state conclusions of law. The order makes provision as to the time when the testimony shall be taken (to begin on April 3, 1933) and as to the pay and travel of the Commissioners.]